Citation Nr: 1103663	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement an increased rating for residuals of sacrum 
fracture, rated 10 percent percent prior to May 12, 2010.

2.  Entitlement an increased rating for residuals of sacrum 
fracture, currently rated 20 percent disabling from May 12, 2010.

3.  Entitlement to separate ratings for radiculopathy of each 
lower extremity.

4.  Entitlement to a separate rating for bladder impairment 
manifested by urinary frequency.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 
1973.

This case initially came before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
In that decision, the RO granted the Veteran's claim for an 
increased rating for his residuals of sacrum fracture, increasing 
the rating to 10 percent, effective the December 15, 2003 date of 
claim.  The Veteran  timely disagreed, seeking a rating higher 
than 10 percent.

In August 2007, the Veteran testified at a central office hearing 
before the undersigned; a transcript of that hearing is of 
record.  The transcript erroneously reflects that the hearing was 
a videoconference hearing.

In February 2008, the Board remanded the claim, instructing the 
Appeals Management Center (AMC) to obtain additional evidence and 
provide appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  For the reasons indicated below, 
the AMC substantially complied with the Board's February 2008 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" is 
required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 
146-47 (1999)).

In July 2010, the AMC increased the rating for residuals of 
sacrum fracture to 20 percent, effective May 12, 2010, creating a 
staged rating as discussed below.


FINDINGS OF FACT

1.  Prior to May 12, 2010, forward flexion of the thoracolumbar 
spine functionally most nearly approximated between 30 and 60 
degrees and there was no ankylosis.

2.  From May 12, 2010, forward flexion of the thoracolumbar spine 
was functionally between 30 and 60 degrees, and there was no 
ankylosis.

3.  Mild incomplete paralysis of each lower extremity has been 
shown to be an objective neurologic abnormality associated with 
residuals of sacrum fracture.

4.  Bladder impairment manifested by urinary frequency with a 
daytime voiding interval of 1 to 2 hours has been shown to be an 
objective neurologic abnormality associated with residuals of 
sacrum fracture.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent have been met for 
residuals of sacrum fracture prior to May 12, 2010.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235 (2010).

2.  The criteria for a rating higher than 20 percent rating for 
residuals of sacrum fracture from May 12, 2010, or at any time 
during the appeal period, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5235.

3.  The criteria for a rating of 10 percent have been met for 
left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 
8520 (2010).

4.  The criteria for a rating of 10 percent have been met for 
right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520.

5.  The criteria for a rating of 20 percent for bladder 
impairment manifested by urinary frequency have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.115a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Pursuant to the Board's remand instructions, the AMC, in a March 
2008 letter, notified the Veteran of the evidence needed to 
substantiate the claim for an increased rating for residuals of 
sacrum fracture.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the March 2008 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in the March 2008 letter.

Also pursuant to the Board's remand instructions, the AMC, a 
September 2009 letter, provided additional information regarding 
disability ratings and the criteria applicable to the Veteran's 
increased rating claim in compliance with a decision of the Court 
that was subsequently vacated by the Federal Circuit.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the AMC's March 2008 and September 2009 letters complied with 
the Board's remand instructions with regard to appropriate VCAA 
notice, the AMC complied with the Board's remand instructions in 
this regard.  Stegall, 11 Vet. App. at 271.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and post-service private and VA treatment records.  In its 
February 2008 remand, the Board instructed that the AMC obtain VA 
treatment records since January 2006 and private treatment 
records from physicians who appeared to possess records relevant 
to the claim.  The AMC obtained the post-January 2006 VA 
treatment records and requested in its March 2008 letter that the 
Veteran provide authorization to release information from the 
identified physicians.  In response, the Veteran submitted 
records from one of the identified physicians and did not provide 
any authorization to release information.  As the AMC obtained 
the identified records that it was authorized to obtain, and 
could not request the records from the physicians with regard to 
whom the Veteran did not provide authorization to make such a 
request, the AMC substantially complied with the Board's remand 
instructions.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street"); 38 C.F.R. 
§§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate 
fully with VA's efforts to obtain federal and non-federal 
records, including providing identifying information).  See also 
D'Aries, 22 Vet. App. at 105 ("substantial compliance" rather 
than "strict compliance" is required under Stegall) (citing 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The Board also notes that, during the Board hearing, the Veteran 
and his representative indicated their belief that the February 
2004 VA examination was inadequate, because the DeLuca test 
performed by the VA examiner was not accurate, did not reflect 
the Veteran's true disability, and the Veteran was able to do 
some of the things the physicians asked him to do but was in 
agony and pain when he did them and this was not reflected in the 
examination report.  Hearing transcript at 3, 3-4.  For the 
reasons discussed below, the Board finds that the February 2004 
VA examination was flawed with respect to its DeLuca findings and 
has granted a 20 percent rating for the lumbar spine disability 
prior to May 12, 2010 based in part on consideration of this 
inadequacy.  To the extent that the Veteran seeks a higher 
rating, however, the examination report contained sufficient 
detail to allow the Board to make a fully informed evaluation and 
therefore was not inadequate in this respect.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311(2007).  In addition, in his 
December 2010 written brief presentation, the Veteran's 
representative requested that, alternative to granting a higher 
rating, and because of the complaints about the February 2004 VA 
examination and the six years that had passed since that 
examination, "the veteran could be reexamined by a board 
certified orthopedic surgeon or doctor and resolve the issue once 
and for all."  Written Brief Presentation, at 2, fn. 2 (December 
27, 2010).  In fact, the Veteran was afforded a May 2010 VA 
examination, which the Board finds adequate for the reasons 
discussed below.

Finally in this regard, during the August 2007 Board 
videoconference hearing, the undersigned asked questions designed 
to elicit relevant back symptomatology, noted his own 
observations of the Veteran's back symptoms during the hearing, 
and allowed the Veteran and his representative to respond to 
these observations.  See Hearing transcript, at 10-13.  This 
action provided an opportunity for the Veteran and his 
representative to introduce material evidence and pertinent 
arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating  for residuals 
of sacrum fracture, currently rated 10 percent prior to May 12, 
2010 and 20 percent from that date, is thus ready to be 
considered on the merits.  


Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and increases in the 
disability ratings are at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Staged ratings are appropriate for any rating claim when 
the factual findings show distinct time periods during the appeal 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As indicated above, by increasing the Veteran's 
rating to 20 percent effective May 12, 2010, rather than the 
December 15, 2003 date of claim, the RO created staged ratings of 
10 and 20 percent during the appeal period.   However, for the 
reasons discussed below, a uniform 20 percent rating is warranted 
for the Veteran's residuals of sacrum fracture.

The Veteran's residuals of sacrum fracture are rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5235, applicable to 
vertebral fracture or dislocation.  All disabilities of the 
spine, however, are rated pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine (general rating formula) 
or, in the case of intervertebral disc syndrome (IVDS), either 
the general rating formula or the Formula for Rating IVDS based 
on Incapacitating Episodes.  The Veteran specifically indicated 
on the May 2010 VA examination that he does not experience 
incapacitating episodes and neither the February 2004 VA 
examination report nor any of the private or VA treatment records 
indicate that he experiences such incapacitating episodes; 
consequently, the Formula for Rating IVDS based on Incapacitating 
Episodes is inapplicable.  

Under the general rating formula, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.

The Notes following the general rating formula provide further 
guidance in rating diseases or injuries of the spine.  Note 1 
provides that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic code.  
Note 2 provides that the normal combined range of motion, i.e., 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation, of the 
thoracolumbar spine is 240 degrees.  Note 4 provides that range 
of motion measurements are to be rounded to the nearest five 
degrees.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the basis 
of limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare-ups") 
due to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A 20 percent rating is warranted prior to May 12, 2010, for the 
following reasons.  The only specific range of motion figures for 
this time period are those on the February 2004 VA examination.  
At that time, flexion was to 75 degrees, extension was to 20 
degrees, lateral flexion was to 25 degrees, and rotation was to 
20 degrees.  The examiner did not indicate whether the lateral 
flexion and rotation figures were bilateral.  Moreover, the VA 
examiner indicated that the Veteran had pain throughout the range 
of motion process, there was additional limitation by pain, 
fatigue, weakness, and lack of endurance following repetitive use 
during the flare-ups throughout the range of motion process, and 
there was spasm, weakness, tenderness, and pain throughout the 
range of motion process.  Significantly, the examiner did not 
indicate the degree to which the pain, fatigue, weakness, and 
lack of endurance additionally limited range of motion.  Thus, 
the Board is confronted with ambiguities with regard to the 
precise range of motion figures as well as the degree of 
functional limitation caused by the DeLuca factors.

The nearest contemporaneous spine examination results are Dr. 
Moree's July 2006 treatment notes, in which he did not give 
specific range of motion figures.  Indeed, while there are 
multiple subsequent private treatment notes regarding the 
Veteran's spine, none of them provide precise range of motion 
figures and the next range of motion figures are those on the May 
2010 VA examination, which indicated that flexion was to 59 
degrees, extension to 5 degrees, left lateral flexion to 14 
degrees, left lateral rotation to 18 degrees, right lateral 
flexion to 16 degrees, and right lateral rotation to 20 degrees.  
The May 2010 VA examiner indicated that, while there was 
objective evidence of pain following repetitive motion, there 
were no additional limitations after three repetitions of range 
of motion.

Given that the February 2004 VA examination report did not 
indicate the extent of the acknowledged additional limitation of 
motion caused by various DeLuca factors, the uncertainty as to 
whether the lateral flexion and rotation figures were bilateral, 
and the lack of other contemporaneous range of motion figures, 
the Board finds that this doubt is best resolved by using the 59 
degrees flexion range of motion on the May 2010 VA examination 
(rounded to 60 degrees pursuant to Note 4 to the general rating 
formula) to find that the Veteran's range of motion most nearly 
approximated those in the criteria for a 20 percent rating on the 
February 2004 VA examination.  See 38 C.F.R. §§ 3.102, 4.3 
(reasonable doubt as to any point, including degree of 
disability, is to be resolved in favor of the Veteran).

The Veteran reported symptoms of severe constant daily pain, 
fatigue, decreased motion, stiffness, weakness, and spasms on the 
May 2010 VA examination and during the Board hearing.  However, a 
rating higher than 20 percent is not warranted because neither 
the Veteran's testimony nor the February 2004 or May 2010 VA 
examination reports indicate that these factors result in 
limitation of motion that more nearly approximate the forward 
flexion of the thoracolumbar spine 30 degrees or less that is one 
of the criteria for a 40 percent rating under the general rating 
formula.  In addition, no other evidence supports the conclusion 
that he is functionall limited to 30 degree.  Moreover, there was 
no indication of ankylosis in the Veteran's statements or 
testimony or on the February 2004 VA examination, and the May 
2010 VA examiner specifically indicated that there was no 
thoracolumbar spine ankylosis.  Thus, the Veteran's symptoms did 
not more nearly approximate the remaining criteria for a 40 
percent rating or the criteria for a 50 or 100 percent rating 
under the general rating formula.  38 C.F.R. § 4.7.

The Board will also consider entitlement to separate ratings for 
objective neurologic abnormalities associated with residuals of 
sacrum fracture pursuant to Note 1 of the general rating formula 
discussed in detail below.  As the rating code authorizes such 
separate ratings for disabilities of the spine, the Board has 
jurisdiction to consider and grant entitlement to such separate 
ratings.  Compare Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(a claim is not necessarily limited to a particular diagnosis or 
disability alleged by the Veteran, but must be considered a claim 
for any disability based on analysis of the description of the 
claim, the symptoms the claimant describes, and the evidence of 
record) with  Tyrues v. Shinseki 23 Vet.App. 166, 178-79 (2009) 
(the Board may separate a claim into distinct components and act 
upon them separately, but is not required to do so).

There have been multiple neurologic abnormalities noted during 
the appeal period.  On the February 2004 VA examination, the 
Veteran stated that he experienced bowel and bladder problems as 
well as erectile dysfunction.  However, the VA examiner wrote 
that "that the Veteran did not have any neurological findings," 
which the Board interprets to mean that there were no associate 
objective neurologic abnormalities.  The examiner also noted that 
rectal examination was normal.  Dr. Timmons' October 2006 
treatment note indicates that the Veteran described intermittent 
pain radiating down the posterior thigh to the knee with weight 
bearing, but this was not associated with obvious muscle weakness 
or change in bowel or bladder habits.  Dr. Moree's treatment 
notes from July 2006 through July 2009 repeatedly indicate that 
there was slight tenderness to palpation to the lumbosacral and 
over the sacrococygal region with positive straight leg raise 
test bilaterally in the lower extremities at a 45 degree angle, 
deep tendon reflexes were 2+ and physiologic bilaterally in the 
lower extremities at the level of the knee and ankles, with pedal 
pulses intact bilaterally.  Dr. Perruquet's September 2009 
rheumatology note indicates there were "vague paresthesias in 
the right foot more than the left."  On examination, there was 
marked impairment of lumbar extension with produced radicular 
symptoms into the legs.  Neurologic examination showed adequate 
muscle strength and tone, no significant sensory deficits were 
appreciated "other than perhaps decreased sensation in the right 
foot," and deep tendon reflexes were symmetrical.  In his 
diagnosis, Dr. Perruquet indicated, "I think that he has 
evolving significant spinal stenosis."

On the May 2010 VA examination, scores on the detailed motor 
examination were all 4/5 except for left hip extension which was 
3/5.  The description of any other motor impairment, muscle 
strength and the affected nerve indicated there was generalized 
lower extremity weakness on test of apprehension.  Muscle tone 
was normal and there was no muscle atrophy.  On detailed sensory 
examination, lower extremities were a normal 2/2 on pinprick 
examination and impaired 1/2 on vibration, light touch, and 
position sense testing.  On detailed reflex examination, knee and 
ankle jerks were 1+, indicating hypoactive reflexes.  X-rays 
showed degenerative changes, posterior facet hypertrophy, and 
mild bilateral neural foraminal stenosis.  In addition, in the 
review of systems section, it was indicated that there was 
urinary urgency, urinary frequency, nocturia, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, falls, 
and unsteadiness, with no urinary incontinence or urinary 
retention requiring catherization, fecal incontinence, or 
obstipation.  Urinary frequency was a daytime voiding frequency 
of 1 to 2 hours, nocturia resulted in two voiding per night.  In 
answer to the question, "Is etiology of these symptoms unrelated 
to claimed disability," the examiner responded, "No."

Based on the above, the Board finds that separate 10 percent 
ratings are warranted for radiculopathy of each lower extremity.  
Pursuant to 38 C.F.R. § 4.124a, DC 8520, a 10 percent evaluation 
is warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is warranted for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent evaluation is warranted for complete paralysis of the 
sciatic nerve.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or to 
partial nerve regeneration.  Complete paralysis of the sciatic 
nerve is indicated when the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened, or (very rarely) lost.  There is evidence of spinal 
stenosis and abnormalities on straight leg raise testing and 
sensory and reflex examination of the lower extremities, and the 
May 2010 VA examiner, in his negative response to the negatively 
phrased etiological question, indicated that these symptoms, 
which the Board will characterize as radiculopathy, are due to 
the sacrum fracture residuals.  However, the sensory test scores 
showed impairment rather than absence of vibration, light touch, 
and position sense responses, muscle tone was normal and there 
was no muscle atrophy, and pedal pulses were intact bilaterally.  
The symptoms thus most nearly approximate mild incomplete 
paralysis of the sciatic nerve.

The Board has considered the Veteran's lay statements, which 
primarily indicated that he experienced daily severe pain and 
difficulties bending, walking, sleeping, and standing for any 
length of time.  Although the Veteran is competent to so testify, 
and the Board finds his testimony credible in this regard, these 
symptoms do not warrant a higher rating under the general rating 
formula, which is to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected by 
residuals of injury.  The Board has also considered the Veteran's 
lay statements as to radiating pain, which is consistent with the 
medical findings of mild incomplete paralysis of the lower 
extremities.  To the extent that the Veteran's statements 
indicate more than mild incomplete paralysis of the lower 
extremities, the Board finds the detailed medical findings of 
health care professionals are of greater probative weight than 
the Veteran's lay assertions.

Similarly, the February 2004 VA examiner found no neurological 
abnormalities notwithstanding  the Veteran's complaints of bowel 
and bladder impairment and erectile dysfunction, and the Board 
finds this conclusion to be of greater probative weight than the 
Veteran's assertions.  Moreover, the May 2010 VA examination 
indicated that there was no bowel impairment.

With regard to the urinary frequency, urgency, and nocturia, the 
examiner appeared to indicate, by virtue of his negative response 
to the negatively phrased etiological question, that these 
symptoms were related to the sacrum fracture residuals.  Thus, 
bladder impairment manifested by urinary frequency is an 
associated objective neurologic abnormality of the sacrum 
fracture residuals.  Under 38 C.F.R. § 4.115a, urinary frequency 
is rated 10 percent when there is a daytime voiding interval 
between 2 and three hours or awakening to void two times per 
night.  A 20 percent rating is warranted when there is a daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent rating contemplates 
a daytime voiding interval of less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a.  As the 
May 2010 VA examination report indicated that the Veteran had a 
daytime voiding interval between one and two hours, a 20 percent 
rating is warranted under 38 C.F.R. § 4.115a.

As to the Veteran's erectile dysfunction, the rating schedule 
provides that a loss of erectile power can be rated as 20 percent 
disabling if it is accompanied by a deformity of the penis. 38 
C.F.R. § 4.115b, Code 7522 (2010).  A 20 percent rating can also 
be assigned for removal of the glans of the penis. 38 C.F.R. § 
4.115b, DC 7521.  A 30 percent rating can be assigned if there is 
removal of half or more of the penis.  38 C.F.R. § 4.115b, DC 
7520.  The rating schedule authorizes the assignment of a 0 
percent (noncompensable) evaluation in every instance in which 
the rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.  Although the May 2010 VA examination report and the 
Veteran's testimony indicate that he suffers from erectile 
dysfunction, and the May 2010 VA examiner appeared to indicate 
that the erectile dysfunction was due to the residuals of sacrum 
fracture in his negative response to the negatively phrased 
etiological question, there is no evidence which shows a 
deformity of the penis, removal of the glans, or other symptoms 
required for a compensable schedular rating.  Consequently, a 
separate, compensable evaluation for erectile dysfunction is not 
warranted.

The Veteran and his representative have also argued in written 
statements and during the Board hearing that the general rating 
formula does not fully capture his disability and he is entitled 
to extraschedular consideration, based primarily on constant 
pain, including when sitting or standing for long periods, and 
its effect on his activities of daily living.  Consideration of 
referral for an extraschedular rating requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub 
nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately contemplates 
the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
residuals of sacrum fracture are fully contemplated by the 
applicable rating criteria.  Specifically, the effect of the 
Veteran's pain and other symptoms not considered under the 
general rating formula has specifically been considered in the 
Board's discussion of the DeLuca factors and 38 C.F.R. § 4.59, 
and the limitation caused by the Veteran's pain and other DeLuca 
symptoms was a factor in awarding a 20 percent rating prior to 
May 12, 2010, even though range of motion figures did not 
themselves warrant such a rating.  Thus, consideration of whether 
the Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing norms" is 
not required.  In any event, the Veteran did not claim, and the 
evidence does not reflect, that there has been marked 
interference with employment, frequent hospitalization, or that 
the Veteran's symptoms have otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation for 
residuals of sacrum fracture is not warranted.  38 C.F.R. § 
3.321(b)(1).

Moreover, although the Veteran in his written statements and 
hearing testimony went into extensive detail as to the effect of 
his residuals of sacrum fracture on his activities of daily 
living, he did not claim, and the evidence does not reflect, that 
he is unemployable due to his residuals of sacrum fracture.  
Consequently, the  Board finds there is no implicit claim for a 
TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, a 20 percent rating is warranted for 
residuals of sacrum fracture prior to May 12, 2010, and a rating 
higher than 20 percent is not warranted from that date or at any 
time during the appeal period for this disability.  Separate 10 
percent ratings for radiculopathy of each lower extremity and a 
20 percent rating for urinary frequency are also warranted.  To 
the extent that the Veteran's increased rating claim is being 
denied, the benefit-of-the-doubt doctrine is not for application, 
as the preponderance of the evidence is against any higher 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating of 20 percent is granted for residuals of sacrum 
fracture prior to May 12, 2010.

Entitlement an increased rating for residuals of sacrum fracture, 
currently rated 20 percent disabling, is denied.

A rating of 10 percent is granted for left lower extremity 
peripheral neuropathy.

A rating of 10 percent is granted for right lower extremity 
peripheral neuropathy.

A rating of 20 percent is granted for bladder impairment 
manifested by urinary frequency.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


